DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 21 recite “a control device” that comprises “an electronics device”.  The figures show the control device as a box 10 which appears to receive input 48 and the electronics device as a box 12 within the control device box which receives inputs 38 and 44 and outputs control signals 16a-c.  The detailed disclosure appears to indicate that the electronics device 12 receives all inputs 38, 44 and 48.  The boundaries or differences between the disclosed and claimed “control device” and “electronics device” is not clear.  They would appear to be the same device.
Each independent claim recites “if a brake fluid volume that can be pressed out from the at least one storage volume one of is consumed and is smaller than a specified minimum volume” which is 
Claims 15 and 21 recite “an electronics device that:” performs various functions such as “operates a motorized piston-cylinder device”.  The wording of the claims make is unclear if the claimed device is specifically configured to carry out the function or is merely capable of being used in the recited manner.  
Claim 18 recites “a specified, defined, or anticipated time”.  It is not clear how each of these differ from one another.  Claim 19 recites similar.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 15, 17, 20-22, 24-25 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US# 2017/0072928).
Kim et al disclose all the limitations of the instant claims including; an electronics device (ECU) or method that: operates a motorized piston-cylinder device 110 of the brake system in a pressure buildup mode (figure 2), in which brake fluid can be pressed out from at least one storage volume of the motorized piston-cylinder device by at least one piston 112 of the motorized piston-cylinder device, 
	Regarding claims 17 and 24, the device of Kim controls the first separating valve 261 closed and the second valve open 232 to allow normal braking after the inspection mode indicates no occurrence of loss.
	Regarding claims 20 and 28, the electronics device carries out an anti-locking regulation in the at least one wheel brake cylinder through an operation of the motorized piston-cylinder device in the pressure buildup mode.  Figure 4. [0117]-[0119]
	Regarding claim 21, Kim et al disclose; a control device;  a master brake cylinder 20;  a brake fluid reservoir 30;  at least one wheel brake cylinder 40;  a motorized piston-cylinder device 110;  at least one first separating valve 261 via which the at least one wheel brake cylinder is connected to the master .

Allowable Subject Matter
Claims 16, 18-19, 23 and 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The electronics device of the product claims has been interpreted as be configured to carry out the recited functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK